UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6655



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AMIE LYNN NIETO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Robert G. Doumar, Senior
District Judge. (CR-02-73; CA-04-19-2)


Submitted:   December 20, 2004            Decided:   January 10, 2005


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Amie Lynn Nieto, Appellant Pro Se. Joseph Evan DePadilla, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Amie Lynn Nieto seeks to appeal the district court’s

order denying her 28 U.S.C. § 2255 (2000) motion.    We dismiss the

appeal for lack of jurisdiction, because the notice of appeal was

not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).        This appeal period is

“mandatory and jurisdictional.”     Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

January 20, 2004.   We recently remanded this case in order for the

district court to determine the date Nieto delivered her notice of

appeal to prison officials for mailing to the court.    See Fed. R.

App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).    The district

court determined that Nieto filed her notice of appeal on April 12,

and Nieto has not challenged that finding.     Because the district

court’s factual finding is not clearly erroneous and because Nieto

failed to obtain an extension or reopening of the appeal period, we

dismiss the appeal as untimely.    We dispense with oral argument


                               - 2 -
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                              - 3 -